

FIRST AMENDMENT TO CREDIT AGREEMENT


FIRST AMENDMENT, dated as of September 30, 2018 (this “Agreement”), to the
Fourth Amended and Restated Credit Agreement, dated as of August 17, 2017, by
and among Sabra Health Care Limited Partnership, a Delaware limited partnership
and Sabra Canadian Holdings, LLC, a Delaware limited liability company, as
borrowers (the “Borrowers”), Sabra Health Care REIT, Inc., a Maryland
corporation as a guarantor, the Subsidiary Guarantors from time to time party
thereto as guarantors, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, and Bank of America, N.A., Citizens
Bank, National Association, Crédit Agricole Corporate and Investment Bank and
Wells Fargo Bank, N.A., as Swing Line Lenders and L/C Issuers (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such term in the Credit Agreement.


WHEREAS, the Borrowers have requested that the Credit Agreement be modified as
herein set forth.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendments to the Credit Agreement.
1.1    Definition of Beneficial Ownership Regulation. Section 1.01 of the Credit
Agreement is hereby amended by adding thereto the following definition of
“Beneficial Ownership Regulation” in the appropriate alphabetical order:
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
1.2    Definition of Eligible Cash 1031 Proceeds. Section 1.01 of the Credit
Agreement is hereby amended by adding thereto the following definition of
“Eligible Cash 1031 Proceeds” in the appropriate alphabetical order:
“Eligible Cash 1031 Proceeds” means cash proceeds held by (or on behalf of) a
“qualified intermediary” from the sale of a Property by a Consolidated Party,
which proceeds are intended to be used by the qualified intermediary to acquire
one or more “replacement properties” that are of “like-kind” to such Property in
an exchange that qualifies as a tax-free exchange under Section 1031 of the
Code, and no portion of which proceeds the REIT Guarantor, any Borrower or any
of their respective Subsidiaries has the right to receive, pledge, borrow or
otherwise obtain the benefits of until such time as provided under the
applicable “exchange agreement” (as such terms in quotations are defined in the
Treasury Regulations Section 1.1031(k) - 1(g)(4) (the “Regulations”)) or until
such exchange is terminated. Upon the cash proceeds no longer being held by the
qualified intermediary pursuant to the Regulations or otherwise qualifying under
the Regulations for like-kind exchange treatment, such proceeds shall cease
being Eligible Cash 1031 Proceeds.
1.3    Definition of Consolidated Total Asset Value. The definition of
“Consolidated Total Asset Value” contained in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Consolidated Total Asset Value” means, with respect to the Consolidated Group
at any time, the sum (without duplication) of the following: (a) an amount equal
to (i) NOI derived from each Property for the fiscal quarter most recently ended
on or prior to such date of determination (for Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended), multiplied by four,
divided by (ii) the Capitalization Rate for each such Property, (b) the
acquisition price paid for each Property acquired during the four (4) fiscal
quarter period most recently ended, (c) the aggregate amount of unrestricted
cash and cash equivalents (which, for purposes of this definition, shall include
Eligible Cash 1031 Proceeds) as of the end of the fiscal quarter most recently
ended on or prior to such date of determination, (d) the undepreciated GAAP book
value of the Consolidated Group’s interest in real property assets that are
under construction or development (other than Properties under renovation) but
not yet substantially complete such that occupancy is not viable, (e) the GAAP
book value of the Consolidated Group’s interest in unimproved land holdings, (f)
the GAAP book value of the Consolidated Group’s interest in all mortgages,
mezzanine loans and notes receivable, (g) the Consolidated Parties’ pro rata
share of the foregoing items and components attributable to ownership of common
Equity Interests in Unconsolidated Affiliates and (h) the GAAP book value of the
Consolidated Group’s interest in preferred equity investments. Notwithstanding
the foregoing, for purposes of calculating Consolidated Total Asset Value on any
date during the period commencing on October 1, 2018 through and including March
31, 2019, the contribution to Consolidated Total Asset Value of each Senior Care
Property shall be an amount equal to the lesser of (i) the undepreciated GAAP
book value of such Senior Care Property on such date, as adjusted in accordance
with GAAP to reflect impairment charges and (ii)(x) the undepreciated GAAP book
value of such Senior Care Property as set forth on Schedule 1.01 multiplied by
(y) 0.70.
1.4    Definition of PTE. Section 1.01 of the Credit Agreement is hereby amended
by adding thereto the following definition of “PTE” in the appropriate
alphabetical order:
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
1.5    Definition of Senior Care Property. Section 1.01 of the Credit Agreement
is hereby amended by adding thereto the following definition of “Senior Care
Property” in the appropriate alphabetical order:
“Senior Care Property” means a Property owned or ground leased by a Consolidated
Party as of September 30, 2018 and set forth on Schedule 1.01 but only until
such time as such Property is leased by a Consolidated Party to a Person other
than Senior Care Centers, LLC or an Affiliate thereof.
1.6    Definition of Unencumbered Asset Value. The definition of “Unencumbered
Asset Value” contained in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
“Unencumbered Asset Value” means, with respect to the Consolidated Group at any
time, the sum (without duplication) of the following: (a) an amount equal to
(i) Unencumbered NOI for the fiscal quarter most recently ended on or prior to
such date of determination (for Unencumbered Properties owned or ground leased
for all of the four (4) fiscal quarter period then ended), multiplied by four,
divided by (ii) the Capitalization Rate for each such Property, (b) the
acquisition price paid for each Unencumbered Property acquired during the four
(4) fiscal quarter period then most recently ended, (c) the aggregate amount of
all unrestricted cash and cash equivalents (which, for purposes of this
definition, shall include Eligible Cash 1031 Proceeds) as of the end of the
fiscal quarter most recently ended on or prior to such date of determination
(excluding any such unrestricted cash and cash equivalents and escrow and other
deposits deducted from the calculation of Consolidated Secured Debt to determine
the Consolidated Secured Debt Leverage Ratio as of the last day of such fiscal
quarter) and (d) the book value of unencumbered Qualified Mortgage Loan
Receivables; provided, that (i) not more than 20% of Unencumbered Asset Value at
any time may be in respect of Unencumbered Properties located in Specified
Jurisdictions, with any excess over the foregoing limit being excluded from
Unencumbered Asset Value, (ii) not more than fifteen percent (15%) of
Unencumbered Asset Value at any time may be in respect of Unencumbered
Properties that are subject to Eligible Ground Leases (rather than wholly-owned
in fee simple), with any excess over the foregoing limit being excluded from
Unencumbered Asset Value and (iii) when calculating Unencumbered Asset Value,
the aggregate amount of Qualified Mortgage Loan Receivables attributable to
second mortgages or second deeds of trust added pursuant to clause (d) of this
definition shall not exceed $250,000,000. Notwithstanding the foregoing, for
purposes of calculating Unencumbered Asset Value on any date during the period
commencing on October 1, 2018 through and including March 31, 2019, the
contribution to Unencumbered Asset Value of each Senior Care Property shall be
an amount equal to the lesser of (i) the undepreciated GAAP book value of such
Senior Care Property on such date, as adjusted in accordance with GAAP to
reflect impairment charges and (ii)(x) the undepreciated GAAP book value of such
Senior Care Property as set forth on Schedule 1.01 multiplied by (y) 0.70.
1.7    Section 1.02 – Other Interpretative Provisions. Section 1.02 of the
Credit Agreement is hereby amended by inserting a new paragraph (d) at the end
of such section that reads as follows:


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.8    Section 2.16(e) – Incremental Facilities. Section 2.16(e) of the Credit
Agreement is hereby amended by inserting the following sentence at the end
thereof:


In addition to the conditions precedent set forth above, it shall be a condition
precedent to the effectiveness of any Incremental Facility that, if reasonably
requested by any Lender at least ten days prior to the applicable Increase
Effective Date, the Parent Borrower shall have provided (or cause to have been
provided) to such Lender, and such Lender shall be reasonably satisfied with,
the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation, in each case at least five days prior to such effectiveness date.
1.9    Section 3.08 – LIBOR Successor Rate. Article III of the Credit Agreement
is hereby amended by inserting a new Section 3.08 at the end thereof that reads
as follows:
3.08 LIBOR Successor Rate.
(a) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Parent Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Parent Borrower) that the Parent Borrower or Required Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.08, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may jointly agree to amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Parent Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended, (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that in the case of Eurocurrency Rate Loans that are
denominated in Dollars, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
The provisions of this Section 3.08 shall supersede any provision in Section
10.01 to the contrary and no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, amend or waive, or consent to
any departure from, such provisions, including the defined terms used herein and
set forth below.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent reasonably
determines in consultation with the Parent Borrower).
1.10    Section 6.02 – Certificates; Other Information. Section 6.02 of the
Credit Agreement is hereby amended by (i) deleting the word “and” appearing at
the end of clause (d) thereof, (ii) replacing the period at the end of clause
(e) thereof with “; and” and (iii) adding the following at the end of said
section as a new clause (f):
(f)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent, any L/C Issuer or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.
1.11    Section 7.10(a) – Consolidated Total Leverage Ratio. Section 7.10(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio to be greater than (i) sixty five percent (65%) as of September 30, 2018,
December 31, 2018 and March 31, 2019 and (ii) sixty percent (60%) as of the end
of any fiscal quarter of the REIT Guarantor ending thereafter. Notwithstanding
the foregoing, the Credit Parties shall be permitted to increase the maximum
Consolidated Total Leverage Ratio to sixty five percent (65%) for any fiscal
quarter in which a Significant Acquisition occurs and for the two consecutive
full fiscal quarters immediately thereafter.
1.12    Section 7.10(d) – Consolidated Unsecured Leverage Ratio. Section 7.10(d)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
(d)    Consolidated Unsecured Leverage Ratio. Permit the Consolidated Unsecured
Leverage Ratio to be greater than (i) sixty five percent (65%) as of September
30, 2018, December 31, 2018 and March 31, 2019 and (ii) sixty percent (60%) as
of the end of any fiscal quarter of the REIT Guarantor ending thereafter.
Notwithstanding the foregoing, the Credit Parties shall be permitted to increase
the maximum Consolidated Unsecured Leverage Ratio to sixty five percent (65%)
for any fiscal quarter in which a Significant Acquisition occurs and for the two
consecutive full fiscal quarters immediately thereafter.
1.13    Section 9.11 – ERISA Matters. Section 9.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
Section 9.11 ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of either
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    Such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of ether Borrower or any other Credit Party, that no Agent nor any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).
1.14    Schedule 1.01. The Credit Agreement is hereby amended by adding a
Schedule 1.01 in the form attached hereto.
SECTION 2.     Conditions of Effectiveness.
2.1    The provisions of this Amendment, other than Section 1.9 hereof, shall
become effective as of September 30, 2018 on the date that (i) the
Administrative Agent shall have received counterparts of this Amendment duly
executed by each of the Borrowers, the Administrative Agent and Lenders
constituting the Required Lenders and (ii) each of the conditions precedent set
forth below shall have been satisfied or waived in writing (the date on which
such conditions precedent are satisfied or waived being the “Amendment Date”):
(a)    the Administrative Agent shall have received an amendment fee in an
amount equal to $10,000 for the account of each Lender that executes and
delivers to the Administrative Agent a signature page to this Amendment prior to
5:00 p.m. (New York time) on Friday, November 2, 2018; and
(b)    upon the reasonable request of any Lender made at least five Business
Days prior to the Amendment Date, the Parent Borrower shall have provided (or
cause to be provided) to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with the Beneficial Ownership Regulation set forth in 31 C.F.R. §
1010.230, at least two Business Days prior to the Amendment Date.
2.2    The provisions of Section 1.9 hereof shall become effective on the
Amendment Date if on or prior to such date the Administrative Agent shall have
received counterparts of this Amendment duly executed by each of the Borrowers,
the Administrative Agent and the Lenders.


SECTION 3.     Representations and Warranties. Each Borrower reaffirms and
restates the representations and warranties set forth in the Credit Agreement
and in the other Loan Documents and all such representations and warranties
shall be true and correct on the date hereof with the same force and effect as
if made on such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date). Each Borrower
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) to the Administrative Agent and the Lenders that:
(a)    it has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;
(b)    no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Agreement;
(c)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;
(d)    no Default or Event of Default has occurred and is continuing; and
(e)    the execution, delivery and performance of this Agreement will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries.
SECTION 4.     Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing), including, but
not limited to, the reasonable fees and disbursements of Arnold & Porter Kaye
Scholer LLP, counsel to the Administrative Agent.
SECTION 5.     Ratification.
(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the
Borrowers.
(b)    This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.
SECTION 6.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 7.     References. The Borrowers acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.
SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.
SECTION 9.     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 10.     Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 11.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
SECTION 12.     Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and each of the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.








SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership
By:
Sabra Health Care REIT, Inc., a Maryland corporation,

its general partner


By: /s/ Harold W. Andrews Jr.            
Name: Harold W. Andrews, Jr.
Title: Chief Financial Officer
    


SABRA CANADIAN HOLDINGS, LLC, a Delaware limited liability company


By: /s/ Harold W. Andrews Jr.            
Name: Harold W. Andrews, Jr.
Title: Chief Financial Officer
BANK OF AMERICA, N.A., as
Administrative Agent


By:    /s/ Mollie S. Canup        
Name: Mollie S. Canup
Title: Vice President


BANK OF AMERICA, N.A., as
a Lender


By:    /s/ Yinghua Zhang        
Name: Yinghua Zhang
Title: Director
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Frank Kaplan                
Name: Frank Kaplan
Title: Vice President



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By:     /s/ Jill Wong                
Name: Jill Wong
Title: Director


By:     /s/ Gordon Yip                
Name: Gordon Yip
Title: Director





WELLS FARGO BANK N.A., as a Lender


By:     /s/ Darin Mullis                
Name: Darin Mullis
Title: Managing Director
WELLS FARGO BANK N.A., CANADIAN BRANCH


By:     /s/ Rajesh Bakhshi                
Name: Rajesh Bakhshi
Title: VP





BMO HARRIS BANK, N.A., as a Lender


By:     /s/ Lloyd Baron                
Name: Lloyd Baron
Title: Director





MUFG Bank, LTD., formerly known as THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Lender


By:     /s/ Scott O’Connell                
Name: Scott O’Connell
Title: Director





BARCLAYS BANK PLC, as a Lender


By:     /s/ Craig Malloy                
Name: Craig Malloy
Title: Director





COMPASS BANK, as a Lender


By:     /s/ Brian Tuerff                
Name: Brian Tuerff
Title: Senior Vice President





CITIBANK, N.A., as a Lender


By:     /s/ Christopher J. Albano            
Name: Christopher J. Albano
Title: Authorized Signatory





JPMORGAN CHASE BANK, N.A., as a Lender


By:     /S/ Paul Choi                
Name: Paul Choi
Title: Executive Director





SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By:     /s/ William G. Karl                
Name: William G. Karl
Title: Executive Officer





SUNTRUST BANK, as a Lender


By:     /s/ Philip VanFossan            
Name: Philip VanFossan
Title: Vice President





UBS AG, STAMFORD BRANCH, as a Lender


By:     /s/ Darlene Arias                
Name: Darlene Arias
Title: Director


By:     /s/ Kenneth Chin                
Name: Kenneth Chin
Title: Director
    





THE BANK OF NOVA SCOTIA, as a Lender


By:     /s/ Michelle C. Phillips            
Name: Michelle C. Phillips
Title: Execution Head & Director





FIFTH THIRD BANK, AN OHIO CORPORATION, as a Lender


By:     /s/ Michael P. Perillo            
Name: Michael P. Perillo
Title: Vice President





MIZUHO BANK, LTD., as a Lender


By:     /s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Authorized Signatory





MORGAN STANLEY BANK, N.A., as a Lender


By:                             
Name: Emanuel Ma
Title: Authorized Signatory





REGIONS BANK, as a Lender


By:     /s/ Leo Bashinsky                
Name: Leo Bashinsky
Title: Vice President





THE HUNTINGTON NATIONAL BANK, as a Lender


By:     /s/ Eva S. Mc Quillen            
Name: Eva S. McQuillen
Title: Vice President





RAYMOND JAMES BANK, N.A., as a Lender


By:     /s/ Matt Stein                
Name: Matt Stein
Title: Senior Vice President





STIFEL BANK & TRUST, as a Lender


By:     /s/ Joseph L. Sooter, Jr.            
Name: Joseph L. Sooter, Jr.
Title: Senior Vice President





TAIWAN COOPERATIVE BANK, SEATTLE BRANCH, as a Lender


By:     /s/ Yueh-Ching Lin            
Name: Yueh-Ching Lin
Title: VP & General Manager







BOKF, NA DBA BANK OF TEXAS, as a Lender


By:     /s/ Taylor Thompson            
Name: Taylor Thompson
Title: Relationship Manager







KEYBANK NATIONAL ASSOCIATION, as a Lender


By:     /s/ Eric Hafertepen            
Name: Eric Hafertepen
Title: Vice President



SCHEDULE 1.01
Name of Property
Undepreciated GAAP Book Value as of September 30, 2018
Onion Creek


$13,713,203


Trisun Care Center Coastal Palms


$11,905,760


Trisun Care Center Westwood


$7,326,622


Trisun Care Center River Ridge


$8,242,449


Trisun Care Center - Northeast El Paso


$11,447,846


Lakeside ALF


$3,694,532


Lakeside Care Center


$12,985,540


Riverside Nursing & Rehab Center


$6,284,868


Senior Care of West Oaks


$13,931,844


Baytown Nursing & Rehab Center


$22,895,692


Cedar Bayou Nursing & Rehab Center


$21,064,037


Mystic Park Nursing & Rehab Center


$8,700,363


Paramount Senior Care Centers at San Antonio


$13,737,416


Senior Care of Westwood


$14,653,243


Paramount Senior Care Centers at Pasadena


$24,727,348


The Pointe Nursing & Rehab Center


$11,218,889


Brodie Ranch Nursing & Rehab Center


$9,158,277


Bandera Nursing & Rehab Center


$5,678,132


West Oaks Nursing & Rehab Center


$12,363,674


Pilgrim Manor


$24,269,434


Spring Lake Campus


$31,412,448


The Bradford


$22,895,693


The Guest House


$23,050,280


Alpine


$22,895,692


Colonial Oaks


$13,737,415


Shreveport Manor


$14,582,089


Booker T. Washington


$10,149,761


Hill Country Care


$6,509,647


Pecan Tree Rehab & Healthcare


$10,074,105


Senior Care of Jacksonville


$6,868,708


Senior Care of San Angelo


$14,500,605


Senior Care of Midland


$2,839,066


Summer Place Nursing and Rehab


$21,369,313


The Meadows Nursing and Rehab


$11,447,846


Heritage Oaks Retirement Village


$15,706,224


Heritage Oaks West Retirement Village


$5,037,052


Cypress Glen


$14,653,243


Lake Arthur


$8,242,449








